The Eonorable.RonJaokaon          Opinion No. N-775
Executive Director
Texae Youth council               Re: Whether teachers
8900 Shoal Creek Blvd.            employed by the Texas
Auetin, Texas 76766               Youth Council are etate
                                  employeee tot purpoeee of
                                  receiving pey for accumu-
                                  lated eick leave.
Dear Hr. Jackeonx
     You have requeeted our opinion regarding whether teach-
ers employed by the Tesae Yo'uthCouncil are ltate employeee
for purpoeee oi?receiving pay for accumulated lick leave.

    The &rent   @metal Appropriationa Act, &cts 1975, 64th
kB*r oh. ,743,Q.. 2417, provides aa followma
         A state employee who remigna, ie
         disutianedor 8eQarated from  8tate
          employment ehall be entitled to
          be paid for one half of nick leave
         'entitlement duly accrued. Art. 5,
          S 7b at 2050.
     There can be no doubt that ~this provision ie inapplica-
ble to employee8 of local echo01 dietrictn, whose salariee
are paid primarily from district funda. See Uuee c Pres-
cott School District 349 S.W.2d 329 (Arkx9m         Thsae
Youth-i-r,              ie a atate agency rather than a
political et&division.. We have been advised that 44 percent
ot the total emount 8xQended for the ealariee ot ite teachers
ie derived tram the line item approptiiatione for education.'




                       Q. 3274
8   The Donorable Ron Jackson - page 2   (H-775)


    General Appropriations Act at 2503-2509. Another 33 percent
    is received from the federal government. These funda are
    also appropriated to the Texas Youth Council by the Legiela-
    ture.  General Appropriations Act, art. V, 9 19 at 2858. In
    our opinion, therefore, for purposes of the sick leave
    payment provision of the General Appropriations Act, there
    is no baeie for drawing a distinction between teaching and
    non-teaching pereonnel employed by the Texas Youth Council.
    Accordingly, we conclude that teacher8 employed by the Texan
    Youth Council are state employeetifor purposee of receiving
    pay for accumulated sick leave.
                          SUMMARY

              Teachers employed by the Texaa Youth
              Council are state employees for purpoeea
              of receiving pay for accumulated sick
              leave.
                                    Very truly youra,



                                    Attorney General of Tax&8
    APPROVED:



                                                            .
    Opinion Committee




                            Q. 3215